IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20274
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE RAFAEL PARDO,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-405-1
                       --------------------
                          April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Rafael Pardo appeals his guilty-plea conviction and

sentence for conspiracy and aiding and abetting to possess with

intent to distribute five kilograms or more of cocaine, in

violation of 21 U.S.C. §§ 841 & 846, and 18 U.S.C. § 2.   Pardo

argues that, in light of Apprendi v. New Jersey, 530 U.S. 466

(2000), 21 U.S.C. § 841 is unconstitutional.   Pardo acknowledges

that this court has rejected his argument and asserts that he

raises the issue solely to preserve it for possible Supreme Court

review.   As Pardo concedes, the constitutionality of 21 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20274
                                  -2-

§ 841 has been upheld by this court.        See United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied, 532

U.S. 1045 (2001).

     Pardo also argues that this court should remand his case to

the district court with instructions to “correct” the judgment to

reflect the district court’s post-sentence remission of the $200

special assessment.     The district court’s post-sentence order

remitting the special assessment effectively revised the judgment

of sentence.     The entry of a revised judgment to reflect the

post-sentence order is therefore unnecessary and does not require

this court’s intervention.

     AFFIRMED.